UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 MEDAREX, INC. (Name of Subject Company (Issuer)) PUMA ACQUISITION CORPORATION (Offeror) A Wholly-Owned Subsidiary of BRISTOL-MYERS SQUIBB COMPANY (Offeror) (Names of Filing Persons (identifying status as offeror, issuer or other person)) COMMON STOCK, $0.01 PAR VALUE (Title of Class of Securities) (CUSIP Number of Class of Securities) Sandra Leung, Esq.
